Citation Nr: 1510356	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  13-03 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to April 1983.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) St. Louis, Missouri that, in pertinent part, denied entitlement to a TDIU.


FINDING OF FACT

The Veteran' service connected disabilities do not prevent him from obtaining and retaining gainful employment for which he would otherwise be qualified.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

In an October 2010 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded VA medical opinions in connection with the claim that, taken together, are adequate to decide the matter.  See Geib v. Shinseki, 733 F.3d 1350 (2013) (VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities).

II.  Analysis.

TDIU may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). 

The Veteran is service-connected for asthma, evaluated at 60 percent, and right ear hearing loss and appendectomy scar, each evaluated as noncompensable.  As such, the threshold percentage requirements for TDIU as set forth under 38 C.F.R. § 4.16(a) have been met. 

The remaining question concerns whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. See 38 C.F.R. § 4.16(a). The fact that a veteran is unemployed or has difficulty finding employment does not warrant assignment of a TDIU alone as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed. See Van Hoose, 4 Vet. App. at 363. Thus, the central question is "whether the [V]eteran's service connected disabilities alone are of sufficient severity to produce unemployability," and not whether the Veteran could find employment.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363

The Veteran's service connected disabilities consist of asthma, evaluated as 60 percent disabling since April 21, 2009; and right ear hearing loss and an appendectomy scar, each evaluated as noncompensable since May 20, 1992.

The Veteran underwent VA hospitalizations from March 27 to April 4, 2009 and August 2 to August 5, 2009 for exacerbations of his respiratory disability.

At a VA examination in June 2009, the Veteran reported that nebulizer treatment caused difficulties in performing his employment with a security company.

In his September 2010 TDIU claim the Veteran reported that he was currently employed earning $1,000 per month and had earned $12,000 in the last year.  These earnings would indicate gainful employment because they exceeded the poverty level for a single person and were not marginal.   See 38 C.F.R. § 4.16; United States Census Bureau, Poverty Thresholds, available at http://www.census.gov/hhes/www/poverty/data/threshld/index.html

He did not report any further details regarding this employment.  Elsewhere on the same form he reported that he had left his last job due to disability but did not expect to receive disability benefits.

He did report employment experience as a driver, security officer, and bus driver; and indicated that he had completed college.

Two of the Veteran's employers submitted information pertaining to employment from June 2002, to October 2008.  

The Veteran was afforded VA examinations in March 2011 to assess his employability.  The audiological examiner stated that, with proper amplification and assistive listening devices, hearing impairment alone (of any degree) would not render an individual unemployable.  The examiner stated that "hearing loss found on today's audiogram does not preclude gainful employment."  

The respiratory examiner indicated that the Veteran's asthma disability had no effects on usual occupation and resulting work problems.  He opined that "[i]t is not as least as likely as not that the Veteran's capacity for sedentary employment is affected by his asthma."  He indicated that the Veteran was forthcoming in his report of his asthma symptoms, stating that they were fairly well controlled when he uses his nebulizer/inhaler treatments.  

He described the Veteran as retired.  His asthma was found to have stayed the same over the last few years and the reason he left his previous job as a security officer in October 2010 was not secondary to asthma, but rather due to back pain.  The examiner concluded that asthma prevented the Veteran from performing strenuous physical employment; but would not affect light physical and sedentary employment.  

Despite the Veteran's assertion that he could not find employment due to his service connected asthma, the record shows that he was able to find employment during periods when the disability was at its current level or somewhat worse (as shown by the periods of hospitalization while employed).  

The VA examiner provided a highly probative opinion based on an accurate record and supported by a rationale.  That opinion was to the effect that the Veteran would be able to engage in light or sedentary employment.  The Veteran's college education and experience as a driver and security officer would qualify him for such employment.

By his own statement, the termination of his previous employment was due to back pain, not his asthma condition.  The Veteran is not service-connected for a back disability.  And, while the Veteran did report in his June 2009 examination that he had to work odd hours due to his nebulizer treatments and that he had difficulty breathing climbing stairs and running, there is no indication that his employment was terminated by this and he remained gainfully employed until the effects of his back disability caused him to cease employment.  

The Veteran does not contend that his other service connected disabilities have played any role in his unemployment.  The evidence shows that they have been noncompensable throughout the appeal period; that an examiner has specifically opined that the left ear hearing loss would not affect employment; and no symptoms of the appendectomy scar have ever been reported.

The evidence is against a finding that the service connected disabilities render him unemployable.  Thus, as the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable and the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


